DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  There is an errant close parenthesis in line 3 without a corresponding open parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “bolt-screw-connection” which is unclear. Typically, a bolt and screw cannot be connected to one another so it is unclear how a bolt can be connected to a screw to form a bolt-screw-connection. Bolts and screws usually tend to be interchangeable as fasteners. There is no further support in the specification for what a bolt-screw-connection is. Examiner is interpreting this to mean a connection made using either a bolt or a screw.
Claims 3-6 and 8-9 are all unclear about the “connection interface” recited. Claim 3 implies that there is only one “standardized connection interface” amongst all the tip shells for connecting each of the tip shells to “a respective connection interface” on the main body shell. Then claims 4 and 5 recite “each connection interface” but it is unclear if this refers to “a standardized connection interface” on the tip elements, “a respective connection interface” on the main body elements, or both.  This then makes it further unclear which parts abut each other in claims 4 and 5. For example, the claim could either recite that two standardized connection interfaces from two different tip elements abut each other or that one standardized connection interface of a tip and one respective connection interface of the main body abut each other.  Examiner is interpreting these limitations to mean that each tip element has a standardized connection interface and the main body element’s and tip elements’ connection interfaces are flanges or slanted surfaces and one tip element and one main body element abut each other at these flanges or slanted surfaces.  Examiner suggests correcting claim 3 to read “The mold according to claim 1, wherein each of the tip shell elements has [[have]] a standardized connection interface for connecting each tip shell element to a respective connection interface of the adjacent main body shell element” to make it clear for later claims that each tip shell element has a connection interface. Examiner then suggests correcting claims 4 and 5 to read “wherein each standardized connection interface and respective  connection interface” to make clear that the claim refers to connecting the main body and tip shells together.  Examiner also suggests making similar changes to claims 8-9 to clarify that each tip element support and main body support have a standardized connection interface and that each of them are flanges.  
Claim 9 also recites “the shells” but it is unclear if this refers to the main body shell, the tip shell elements, or all of them. Examiner is interpreting this to mean connecting a main body shell to a tip shell. Examiner suggests correcting to read “for fixing the main body shell to the tip shell elements 
Claim 6 recites the limitation "the longest tip shell element”.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting to “[[the]] a longest tip shell element”. This is being interpreted as being any long tip shell element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De L.M. Arias (US 2021/0231097, made of record on the IDS dated 9/21/2021 as WO 2019/234050, refer to the US pre-grant publication for citations within the action).
Regarding claim 1,  De L.M. Arias meets the claimed, A mold adapted for producing at least a part of a wind turbine blade, (De L.M. Arias [0010]-[0013] describe a mold for a wind turbine blade) comprising a support and shell fixed to the support (De L.M. Arias Abstract and [0100] describes frame body 92a and 92b which act as supports and mold bodies 96a and 96b as shells)  for accommodating blade building elements to be embedded in a resin matrix, (De L.M. Arias  [0105] describe fibers and resin can be placed on the shells/mold bodies 96 to form the blades) characterised in that the shell comprises at least one main body shell element and several diverse tip shell elements, (De L.M. Arias  [0110]-[0112] describe several different tip mold parts and Figure 8 shows separate tip mold parts 96b, 96b’, and 96b’’) which are exchangeably fixable to the support (De L.M. Arias  [0111]-[0112] describe interchangeable mold tip parts 96b, 96b’  on frame body 92b are attached to the main 
    PNG
    media_image1.png
    582
    1178
    media_image1.png
    Greyscale
support 92a.) 

Regarding claim 2, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the tip shell elements vary at least in their length (De L.M. Arias Figures 8A-8C show the tip mold parts 96b, 96’, 96b’’, all differ in length.)
Regarding claim 6, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the support comprises a tip shell element support part for receiving a tip shell element, the length of which tip shell element support part corresponds to the length of the longest tip shell element (De L.M. Arias [0111] describe the tip mold bodies 96 are supported by the upper frame body 92b, see Figure 8 showing the frame parts 92b match the mold tip parts 96b in length.) 
Regarding claim 7, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the support comprises at least one main body shell element support part (De L.M. Arias [0111] describes the main body shell is supported by the first frame body 92) and several diverse tip shell element support parts for receiving a tip shell element, (De L.M. Arias [0111]-[0112] describe multiple supporting upper frames 92b, 92b’, and 92b’’ for supporting the tip mould parts 96b, 96b’, 96b’’) with each tip shell element support part corresponding to the length of an assigned tip shell element, (De L.M. Arias Figure 8 show each of the supporting upper frames 92b, 92b’, and 92b’’ match each of the tip mold parts 96b’, 9g’’, 96b’’ in length) whereby the tip shell element support parts are exchangeable fixable to an adjacent main body shell element support part (De L.M. Arias [0109] describes the upper frame part 92b is detachably fastened to lower frame part 92a.)
Regarding claim 8, De L.M. Arias meets the claimed, The mold according to claim 7, wherein the tip shell element support parts and the main body shell element support part have a standardized connection interface for connecting each tip shell element support part to the adjacent main body shell element support part (De L.M. Arias [0109] describes fastening elements 116 for attaching the upper frame 92b to the lower frame 92a.)
Regarding claim 10,  De L.M. Arias meets the claimed, The mold according to claim 1, wherein the support, the tip shell element support parts or the at least one main body shell element support part are frame constructions built from several beam or rod elements (De L.M. Arias [0110] describes the frame parts are made from bars and rods.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over De L.M Arias modified by Davis (US 2019/0193304, made of record as WO 2018/024306 on the IDS dated 9/21/2021).
Regarding claim 3, De L.M. Arias does not describe how the two mold shells or mold parts 96a and 96b connect and does not meets the claimed, The mold according to claim 1, wherein the tip shell elements have a standardized connection interface for connecting each tip shell element to a respective connection interface of the adjacent main body shell element 
	Analogous in the field of turbine blade molds, Davis meets the claimed, The mold according to claim 1, wherein the tip shell elements have a standardized connection interface for connecting each tip shell element to a respective connection interface of the adjacent main body shell element (Davis [0048] describes two molding shells 70/72 each have a flange 106/108 to connect them together.)
It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using a connection interface as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048]. 
Regarding claim 4, Davis further claimed, wherein each connection interface is a flange having several bores, in which, when the flanges abut each other and the bores are aligned, a bolt is inserted for fixing the shell elements with a bolt-screw-connection (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using the flanges and bores as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048].
Regarding claim 9, De L.M. Arias meets the claimed, a bolt is inserted for fixing the shells with a bolt-nut-connection (De L.M. Arias [0027] describes the upper and lower frames are attached to one another via bolts and nuts.)
De L.M. Arias does not describe flanges and does not meet the claimed, wherein each connection interface is a flange having several bores, in which, when the flanges abut each other and the bores are aligned.
Analogous in the field of turbine molds, Davis also describes a turbine mold with parts connecting to one another. Davis meets the claimed,  connection interface is a flange having several bores, in which, when the flanges abut each other and the bores are aligned (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
It would have been obvious to a person of ordinary skill in the art to modify the connection between the upper and lower frames as described in De L.M. Arias by using a flange and bore system as described in Davis because it is a known method of attaching two mold parts together to align the mold parts, see Davis [0049].

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over De L.M. Arias modified by Davis as applied to claim 3 above, and further in view of  Lehmann Madsen (US 2021/0046674).
Regarding claim 5, Davis further meets the claimed, The mold according to claim 3, wherein each connection having several bores and the bores are aligned, a bolt) is inserted for fixing the shell elements with a bolt-nut-connection (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
	It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using the flanges and bores as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048].
Davis [0048]-[0049] describes two parts are connected together via flanges but neither L.M. Arias nor Davis described slanted flanges or slanted surfaces and do not meet the claimed, interface is a slanted surface having several bores, in which, when the slanted surfaces abut each other.
Analogous in the field of wind turbine molds, Lehmann Madsen meets the claimed, interface is a slanted surface, in which, when the slanted surfaces abut each other (Lehmann Madsen [0086]-[0086] describe Figures 7a and 7b which show connection interfaces between two parts of a mold. A beveled edge 134 is slanted and connects with another slanted sealant paste 144 which joins two parts of the mold together.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to modify the flanges of Davis by making them slanted as described in Lehmann Madsen in order to provide sealing between mold parts, see Lehmann Madsen [0089]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744        

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744